Citation Nr: 1445107	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-49 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include a duodenal ulcer.  

3.  Entitlement to service connection for a lung or respiratory disorder.  

4.  Entitlement to service connection for a genitourinary disorder, to include a prostate disorder or a urinary disorder.  

5.  Entitlement to service connection for a heart disorder, to include coronary artery disease.  

6.  Entitlement to service connection for a foot disorder, to include ulcers of the feet.  

7.  Entitlement to service connection for a leg disorder, to include deep vein thrombosis.  

8.  Entitlement to service connection for a psychiatric disorder.  

9.  Entitlement to an earlier effective date earlier than February 11, 2010 for the grant of service connection for glaucoma, cataract and macular degeneration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2012 and November 2013, the Board remanded these claims to the RO for further development.  

The Board notes that the issue of entitlement to service connection for an eye disorder, to include glaucoma and cataracts was properly developed for appeal and were granted by the AOJ in a July 2014 rating decision.  As such, this rating decision represents a full grant of the benefit sought for this claim, and this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  As discussed in the Remand section below, however, further development is required, in light of a notice of disagreement filed by the Veteran.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a gastrointestinal disorder, to include a duodenal ulcer, a psychiatric disorder, a heart disorder, leg disorder, foot disorder, and a genitourinary disorder, as well as entitlement to an earlier effective date for service-connected eye disorder are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 Board decision denied reopening of the Veteran's claim for duodenal ulcer; that decision was affirmed by the Court in December 2009, and the Veteran did not appeal the Court's decision further.  

2.  Evidence received since the December 2007 Board decision is not redundant or cumulative and relates to unestablished facts necessary to substantiate the claim.  

3.  A lung or respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  


CONCLUSIONS OF LAW

1.  The December 2007 Board decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim for duodenal ulcer is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for a lung or respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcers, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

With respect to the Veteran's claim for service connection for a lung or respiratory disorder, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  In the present case, the RO provided the required notice to the Veteran in a letter sent to him in February 2010 that provided general notice with regard to the Veteran's claim of entitlement to service connection for a lung disorder, what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private and VA treatment records have been obtained and considered.  As discussed further below, the Board finds that VA has satisfied the duty to assist.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

A VA medical opinion was obtained in March 2014 to address the etiology of the Veteran's lung condition.  Neither the Veteran nor his representative has alleged that such was inadequate to adjudicate the Veteran's claim.  Moreover, the Board finds that the opinion is adequate to decide the issue on appeal.  Specifically, the VA examiner's report shows that the examiner considered the relevant history of the Veteran's lung disorder, provided a sufficiently detailed description of the Veteran's condition, and provided an analysis to support the conclusions drawn.  Thus, the Board finds the VA opinion of record is adequate to adjudicate the Veteran's claim for service connection for a lung disorder and no further examination or opinion is necessary.  

As noted in the Introduction, this matter was before the Board in May 2012 and November 2013, at which times it was remanded for further development.  The Board finds that there has been substantial compliance with the relevant remand directives with respect to the issue adjudicated herein.  In this regard, the Board notes the U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  

In this regard pertinent to the claim decided herein, the Board notes that the May 2012 remand directed the AOJ to obtain the Veteran's service personnel and any additional service treatment records from the National Personnel Records Center (NPRC); contact the Veteran to have him identify any treatment from VA or private sources since the 1950s, to include from Dr. Boring, and obtain any updated records; obtain the Veteran's complete Social Security Administration records, schedule the Veteran for a VA examination discussing the etiology of the Veteran's lung disorder, and readjudicate the Veteran's claim in a supplemental statement of the case.  With respect to the Veteran's service records, a response was received from the NPRC in May 2012 and associated with the claims file, indicating that the Veteran's service records were destroyed in the 1973 fire.  Furthermore, a response from SSA was received in July 2012, indicating that the Veteran's SSA records had been destroyed.  In July 2012, VA informed the Veteran of the destruction of these records.  Thus, the Board finds the AOJ has fulfilled its duty to assist in obtaining these records pursuant to 38 C.F.R. § 3.159(c)(2).  Also in July 2012, the Veteran noted that he did not want to report for any more VA examinations due to his age and health.  That same month a letter was sent to the Veteran identifying private treatment records which were requested that he had previously identified.  The Board notes that these private treatment records or negative responses, including from Cookeville Regional Medical Center, Dr. Crosier, Dr. Grisham and Dr. Vossel were received.  The Veteran's claim was readjudicated in a January 2013 supplemental statement of the case.  

In November 2013, the Board found that the AOJ did not substantially comply with the May 2012 remand directives and further remand was necessary.  The Board directed the AOJ to obtain VA treatment records from the VA facility in Nashville, Tennessee since the 1950s; obtain a VA opinion regarding the etiology of the Veteran's lung disorder as it relates to military service; and readjudicate the Veteran's claim in a supplemental statement of the case.  Treatment records from the Nashville VAMC were received March 2008 to November 2013.  In August 2014, the AOJ associated with the claims file a response indicating that VA treatment records from September 1955 to December 1998 did not exist and that further attempts to retrieve them would be futile.  The Board notes that the AOJ substantially complied with the November 2013 remand in trying to obtain these records pursuant to 38 C.F.R. § 3.159(c)(2).  Furthermore, a VA medical opinion was obtained in March 2014.  As noted above, this opinion was adequate to adjudicate the claim decided herein.  The claim was readjudicated in an August 2014 supplemental statement of the case.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives.  See, Stegall, supra.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



II.  Reopening

The RO determined in an October 2010 statement of the case that the Veteran's service connection claim for a gastrointestinal disorder, to include duodenal ulcers, was subject to a prior final Board denial dated December 2007 and that new and material evidence has been submitted since that final decision sufficient to reopen the claim for a review on the merits.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

By way of background, the Veteran's original claim of entitlement to service connection for duodenal ulcers was denied by a July 1957 Board decision.  At such time, the Board determined that the Veteran's gastrointestinal condition preexisted service and was not aggravated by service.  A subsequent 1974 Board decision reopened and again denied the Veteran's claim, finding no worsening in service.  A July 1975 Board decision found no new and material evidence to reopen the Veteran's claim.  In March 2005, the Veteran filed a new claim, requesting that his service connection claim for a gastrointestinal condition be reopened.  A July 2005 rating decision denied reopening, finding no new and material evidence related to an in-service occurrence.  The Veteran appealed that decision, which was before the Board in December 2007.  At that time, the Board found that new and material evidence had not been received to reopen the Veteran's claim for service connection for duodenal ulcers.  The Veteran appealed to the Court of Appeals for Veterans Claims, which reaffirmed the Board's denial of the claim in December 2009.  

At the time of the December 2007 Board decision, the evidence of record included the Veteran's service treatment records, VA and private treatment records, and statements and testimony from the Veteran.  The Board found that the claim was previously denied because the Veteran's gastrointestinal disorder was found to have preexisted service and was not aggravated by service.  The Board further found that evidence associated with the records since the prior denial did not address whether the Veteran's gastrointestinal disorder was aggravated by his military service.  

A rating decision or Board decision is final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis.  38 U.S.C.A. § 7105.  In the present case, the December 2007 Board decision was sent to the Veteran and his rights to appeal were explained.  The Veteran appealed that decision, which was affirmed by the CAVC.  The Veteran took no further action with respect to this claim until a new claim was filed in February 2010.  Thus, the December 2007 Board decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

Generally, a claim which has been denied in an affirmed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the December 2007 Board decision includes VA treatment records, private treatment records, pharmaceutical information, and various statements from the Veteran and his representative.  Specifically, in his February 2010 claim, the Veteran contended that his disability was due to the effects of Chlorpromazine (Thorazine), a medication he was prescribed in service for his psychiatric disability.  He reported that this medication caused him numerous problems since service.  

The Board concludes that this evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence raises a new theory of entitlement to service connection not previously considered in assessing whether there was worsening in service.  Accordingly, this evidence raises a reasonable possibility of substantiating such claim, and the Board finds that new and material evidence has been received.  Thus, the claim of entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcers, is reopened.  


III.  Service Connection for a Lung or Respiratory Disorder

The Veteran contends that he currently suffers from a lung or respiratory disorder as a result of his military service.  He further contends that his symptoms are a result of Thorazine, a medication which he was prescribed while in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Treatment records from Cookeville Regional Medical Center dated December 2009 noted the Veteran's history of pulmonary embolisms for which he was on Coumadin.  A July 2009 chest CT noted remote granulomatous disease with small nonspecific mediastinal lymph nodes.  The Veteran's treatment records document frequent complaints of chest pain and shortness of breath.  Thus, the Board finds the Veteran has a current lung or respiratory condition.  Additionally, the Veteran's service treatment records contain a September 1955 medical history report documenting shortness of breath and a cough.  Another note from September 1955 documented a diagnosis of pharyngitis.  Thus, the Board finds the Veteran experienced a lung or respiratory condition in service.  

The question that remains is whether there is a nexus, or link, between the Veteran's current lung or respiratory condition and his military service.  In this regard, a March 2014 VA examiner noted the Veteran's chest pain, cough and pharyngitis in service, nothing that pharyngitis was simply a sore throat.  The examiner noted no treatment for pharyngitis since 2002.  He further noted the Veteran reported a cough in December 2001 and in February 2006 and was diagnosed on both occasions with acute bronchitis.  The examiner noted the Veteran was never diagnosed with a chronic pulmonary or lung disorder from 2001 (when he began treatment at the VA facility) to the present.  The examiner noted the Veteran's pulmonary embolisms and concluded that there was no medical relationship between complaints of a sore throat, cough and chest pain in 1955 and pulmonary embolisms five decades later.  The examiner concluded that it was less likely as not that any lung or respiratory disorder was caused or aggravated by the Veteran's military service. 

In an addendum to this VA examiner's opinion in March 2014, the examiner further opined that there was nothing regarding the effects of Thorazine that would cause lung or respiratory disorders, to include pharyngitis.  The examiner listed out adverse effects of Thorazine, which did not contain any lung or respiratory conditions.  

Following a thorough review of the record in this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lung or respiratory condition.  As noted above, the evidence does not support the finding of a nexus between the Veteran's military service and any current lung or respiratory symptoms.  

In its analysis, the Board has considered the Veteran's statements linking his lung or respiratory condition to his military service, to include his being prescribed Thorazine while in service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report respiratory symptoms he has experienced and when those symptoms began because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his lung or respiratory symptoms to his military service, to include taking Thorazine.  He has not demonstrated that he is an expert in discussing the etiology of respiratory conditions or the effects of prescription medications and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

The Veteran's statements linking his current lung or respiratory condition to his military service, to include a Thorazine prescription, are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise.  Thus, the opinion of the March 2014 VA examiner to the effect that the Veteran's current respiratory symptoms are not related to his military service, to include Thorazine prescribed in service, is the only competent evidence of record related to the nexus element.  As such, the Board finds that the evidence is against a finding that the Veteran's current lung or respiratory condition is due to his military service.  

For the reasons explained above, the Board concludes that the preponderance of evidence is against a finding of service connection for a lung or respiratory condition.  In denying the claim for service connection, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran's claim of entitlement to service connection for a gastrointestinal disorder, to include duodenal ulcers, is reopened.  

Service connection for a lung or respiratory disorder is denied.  



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

First, the Board notes that the Veteran filed a timely notice of disagreement in August 2014 with respect to the effective date assigned in the July 2014 rating decision with respect to his service-connected glaucoma, cataracts and macular degeneration.  However, the Board notes that the RO has not responded to this notice of disagreement with a statement of the case addressing this issue.  Thus, this issue must be remanded so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As noted in the November 2013 remand, the Veteran is wheelchair-bound and unable to appear for a VA examination.  Thus, the Board finds that medical opinions should be obtained based upon review of the Veteran's claims file only.  

With respect to the Veteran's claims of service connection for a gastrointestinal condition, to include duodenal ulcers, and a psychiatric disorder, the Board finds that a VA opinion is needed.  The Veteran contends that his psychiatric disorder and gastrointestinal condition were exacerbated by Chloromazine (Thorazine), which was prescribed to him in service to treat his psychiatric disorder.  Thus, the Board finds that remand is necessary to obtain a VA examiner's opinion to address whether such medication caused or worsened the Veteran's psychiatric and gastrointenstinal conditions.  

Additionally, with respect to the Veteran's claims of service connection for a foot disorder, to include ulcers of the feet, the Board finds that a further VA opinion is necessary.  VA treatment records dated August 2011 noted neuropathy symptoms in the Veteran's feet.  The March 2014 VA examiner did not provide an opinion as to whether this diagnosis is related to the Veteran's military service.  Thus, remand is necessary to obtain such an opinion in this regard.  VA treatment records dated November 2011 also noted that the Veteran was treated locally by a podiatrist.  Private treatment records from Dr. Crosier dated May 2001 also noted treatment by Dr. Gaw for neuropathy.  These treatment records must be obtained on remand.  

With respect to the Veteran's service connection claim for a leg disorder, to include deep vein thrombosis, private treatment records from Cookeville Regional Medical Center dated October 2011 noted arthritic knee pain bilaterally.  An X-ray revealed right knee join effusion with peripheral vascular calcifications.  These disorders of the legs were also not addressed by the March 2014 VA examiner, requiring remand.  

Additionally, with respect to the Veteran's service connection claim for a genitourinary disorder, the Board finds that remand is necessary to obtain an additional VA opinion.  In this regard, private treatment records from Cookeville Regional Medical Center dated December 2009 document acute/chronic renal failure with a past history of kidney disease.  Furthermore, VA treatment records dated July 2010 noted the Veteran's phimosis for which he underwent a dorsal slit procedure.  The March 2014 VA examiner did address the etiology of these genitourinary conditions in the opinion offered.  Thus, remand is necessary so that such can be addressed.  

Finally, with respect to the Veteran's claim for service connection for a heart disorder, to include coronary artery disease, the Board notes a September 2013 VA treatment record documenting treatment by a private cardiologist at St. Thomas Hospital.  A review of the evidence of record reveals that records from St. Thomas dated in 2002 are of record; however, more recent records have not been obtained.  Thus, remand is necessary to obtain these records related to the Veteran's heart disorder.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the Veteran's claim of an earlier effective date for his service-connected glaucoma, cataracts and macular degeneration.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.  

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

3.  Ask the Veteran to identify any outstanding treatment records associated with his claimed disabilities, to include private cardiology records from St. Thomas from 2002 to present; any private podiatry records; and treatment records from Dr. Gaw related to the Veteran's neuropathy, and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

4.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to determine the etiology of his psychiatric disability, to include major depressive disorder.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should identify any of the Veteran's current psychiatric diagnoses.  For each, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had onset during or was caused or aggravated by the Veteran's military service.  The examiner should further opine as to whether it is at least as likely as not that such disorder was caused or worsened by the Veteran taking Chlorpromazine (Thorazine) while in service.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

5.  After the above development is completed, forward the Veteran's claims file to an appropriate physician to determine the nature and etiology of his gastrointestinal disorder, to include duodenal ulcers and genitourinary disorder, to include kidney failure and primosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should identify any gastrointestinal or genitourinary conditions the Veteran may have, to include kidney failure, phimosis and duodenal ulcers.  With respect to each, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to or caused by his military service.  The examiner should specifically address whether such condition was caused or worsened by the Veteran's prescription of Chloropromazine (Thorazine) during service.  

In answering these questions, the examiner should specifically address the Veteran's in-service prostatitis and difficulty with urination.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

6.  After the above development is completed, forward the Veteran's claims file to an appropriate physician to determine the nature and etiology of his leg and foot disorders, to include neuropathy and arthritis of the knees.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's leg disorder, to include bilateral knee arthritis, or his foot disorder, to include neuropathy, is related to the Veteran's military service, to include his being prescribed Chloropromazine (Thorazine) during service.  The examiner should discuss the Veteran's reports of foot troubles and leg cramps at discharge from service in September 1955.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

7.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


